DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
In the amendment dated 5/10/2022, the following has occurred: Claims 12, 14-15, 17, and 19-21 have been amended; Claims 13, 16, and 18 have been canceled; Claims 26-30 have been added.
Claims 12, 14, 15, 17, and 19-30 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 12, 14, 15, 17, 19, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Vanderwees (US 2016/0315365 to Vanderwees et al.).
	Regarding Claim 12, Brommer teaches:
a storage device for storing electrical energy for a vehicle (para 0002)
a plurality of storage cells arranged one after another along a stacking direction and forming at least one cell stack for storing the electrical energy (Fig. 5)
a clamping device comprising two endplates 10 and at least one tension element 4 directly connected to the two end plates via connecting elements 11 (para 0054, Fig. 5)
wherein the at least one tension element is configured to exert a clamping force along the stacking direction between the two endplates by which the storage cells arranged between the two endplates along the stacking direction are clamped against each other along the stacking direction and thereby are held together, and wherein the at least one tension element is subject to a tensile stress along the stacking direction toward the two endplates (paras 0054-0056)

    PNG
    media_image1.png
    387
    729
    media_image1.png
    Greyscale

a temperature control device 4 for controlling a temperature of the storage cells wherein th temperature control device comprises the at least one tension element, including at least one channel through which a temperature control medium is flowable for cooling/heating, and at least one supply port and at least one drainage port 7 via which the medium is introduced into the channel and is drained from the channel (para 0037) 
wherein the tension element 4 in an installed position of the storage device is arranged on an upward or downward pointing side of the storage cells in a vehicle vertical direction (Fig. 5)
	Brommer does not explicitly teach:
the internal structure of the temperature control device, including an embossed metal sheet plate, a planar metal sheet plate configured separately from the embossed metal sheet plate and directly connected to the embossed metal sheet plate to form at least one duct
wherein the embossed metal sheet plate has a form of hollow cross-section directly limiting an open, first part of the at least one duct, which is closed by a planar metal sheet plate directly limiting a second part of the at least one duct
wherein the at least one duct is configured such that a coolant flows through the at least one duct 
	Vanderwees, however, from the same field of invention, regarding a heat exchanger for thermal management of battery units, teaches that the heat exchanger comprises a planar sheet 18 configured separately from an embossed sheet plate 16 forming at least one duct (paras 0035, 0043, Fig. 2, etc.).

    PNG
    media_image2.png
    821
    592
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale

The top plate is directly connected to the embossed sheet to form a tight seal (para 0036), and the embossed sheet has a hollow cross-section directly limiting an open part of the middle duct area closed by the top sheet 18, with coolant flowing through the duct(s). Vanderwees does not explicitly teach the material for the heat exchanger, but it was conventional in the art to form from thermally conductive materials like metal (e.g. aluminum). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to modify Brommer to use the counterflow exchanger of Vanderwees with inlet/outlet ports, with the motivation to provide a conventionally known heat exchanger for the ambiguous structure not explicitly elaborated in Brommer. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 14, 15, and 17, Brommer does not explicitly teach:
a detailed internal structure of the coolant plate 4, particularly in the second embodiment, beyond suggesting use of a coolant plate that was conventional in the art within a cooling circuit
	Vanderwees, however, teaches that the embossed sheet and the planar sheet are bonded to one another via conventional methods like brazing or equivalents (para 0035). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to use conventional methods like welding or soldering, known in the art for joining metal components. As discussed above with regard to claim 12, aluminum was a conventional material known in the art for heat exchangers. 
	Regarding Claims 19 and 28, Brommer does not explicitly teach:
the ratio of the plate thicknesses
	Vanderwees, however, teaches that the particular thicknesses of the individual plates can be adapted to suit a desired heat transfer relationship with the battery cells according to known heat transfer principles conventional in the art (para 0056). Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in heat transfer plate thickness involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. 
	Regarding Claim 27, Brommer does not explicitly teach:
wherein the embossed metal sheet plate further comprises a plurality of embossed projections protruding into the at least one duct
	Vanderwees, however, teaches a plurality of embossed projections protruding into the middle duct area. It would have been obvious to modify Brommer to use the counterflow exchanger of Vanderwees with inlet/outlet ports, with the motivation to provide a conventionally known heat exchanger for the ambiguous structure not explicitly elaborated in Brommer. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 29 and 30¸Brommer does not teach:
trough- or shell-shaped cross-section
a top hat profile
	Vanderwees, however, teaches such cross-sections (Figs. 19 and 20). It would have been obvious to modify Brommer to use the counterflow exchanger of Vanderwees with inlet/outlet ports, with the motivation to provide a conventionally known heat exchanger for the ambiguous structure not explicitly elaborated in Brommer. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Vanderwees (US 2016/0315365 to Vanderwees et al.), in further view of Muck (US 2017/0194680 to Muck et al.).
	Regarding Claims 20-22, Brommer does not explicitly teach:
whether one or both plates are firmly bonded to a respective end plate 
whether the tension element is firmly bonded to a respective endplate by welding and/or by gluing
	Muck, however, from the same field of invention, regarding a tensioning element with a cooling system, teaches that the end plates can be welded or bonded to the tensioning elements (para 0030). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to bond the tension element of Brommer via welding or gluing to the end plates, as taught in Muck, with the motivation to more thoroughly connect the various components together and improve the overall strength. It would have been obvious to one of ordinary skill in the art to weld one or both end plates since the motivation (increased strength of connection) is applicable to both with predictable results. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Vanderwees (US 2016/0315365 to Vanderwees et al.), in further view of Harada (US 2012/0214041 to Harada et al.).
	Regarding Claims 23-25, Brommer does not teach:
at least one insulation element arranged along the stacking direction to thermally insulate the stack from an endplate
wherein the insulation element comprises air enclosed in its interior, such as 70-80% of its total volume
	Harada, however, from the same field of invention, regarding a battery stack, teaches use of insulating spacers 2 (Figs. 15-20), wherein the spacers enclose a volume of air to thermally insulate the cells from each other and from the end plates, wherein the air enclosed in the interior is variable depending on the number of walls (see Figs.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to provide air-enclosing spacers between cells and endplates, as taught in Harada, with any arbitrary open volume of air, including the claimed volume, since the volume will affect the heat transfer coefficient in a routine and predictable way, with the motivation to better insulate the cells from each other and the ambient environment.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brommer (US 2015/0104686 to Brommer et al.) in view of Vanderwees (US 2016/0315365 to Vanderwees et al.), in further view of Muck (US 2017/0194680 to Muck et al.) and Harada (US 2012/0214041 to Harada et al.).
	Regarding Claim 26, Brommer teaches:
wherein the end plate extends across at least 80% of a width of the tension element
	It would have been obvious to one of ordinary skill in the art 
	Muck teaches that the end plates can be welded or bonded to the tensioning elements (para 0030). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to bond the tension element of Brommer via welding or gluing to the end plates along substantially the entire length, as taught in Muck, with the motivation to more thoroughly connect the various components together and improve the overall strength.
Response to Arguments
The arguments submitted 5/10/2022 have been considered but do not place the application in condition for allowance. In response to the amendments filed with the RCE, the rejections have been modified to rely on Vanderwees which teaches a heat exchanger having an embossed metal sheet plate and a top planar plate as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0263397
US 2015/0244044
US Patent No. 9,542,683
DE 102015103475
DE 102008034885
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723